Citation Nr: 0833422	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-21 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss.  

2. Entitlement to service connection for Bell's palsy.

3. Entitlement to service connection fatigue and memory loss 
due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty, 
from November 1981 to March 1988 and from December 1989 to 
December 2002. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2005, the veteran withdrew his request for a 
Board hearing.  

The claim of service connection for fatigue and memory loss 
due to an undiagnosed illness is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. Left ear hearing loss is not currently diagnosed.  

2. Bell's palsy is not currently diagnosed.  


CONCLUSIONS OF LAW

1. Left ear hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.385 (2007).

2. Bell's palsy was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2007).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2003 and in March 2006.  The veteran 
was notified of the evidence needed to substantiate the 
claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit records not 
in the custody of a Federal agency, such as private medical 
records or authorize VA to obtain private medical records on 
his behalf.  The notice included the provisions for the 
effective date of the claims and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice pertaining to degree of 
disability assignable came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  The timing 
error was cured without prejudice to the veteran because he 
had a meaningful opportunity to participate effectively in 
the processing of the claims and he had the opportunity to 
submit additional argument and evidence and to address the 
claim, as evidenced by the brief his representative 
subsequently filed in July 2008, rebutting the presumption of 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
treatment records, afforded the veteran VA examinations in 
November 2005 and in December 2005.    

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  



Left Ear Hearing Loss

Factual Background

Service treatment records include several audiological 
evaluations, none of which showed hearing loss in the left 
ear under the criteria in 38 C.F.R. § 3.385.  On one 
audiological evaluation in November 2001, word recognition 
performances at different decibels were 100 percent and 92 
percent.  On separation examination in May 2002, the 
veteran's pure tone thresholds in decibels at 500, 1000, 
2000, 3000, and 4000 Hertz were 0, 5, 5, 15 and 20 in the 
left ear.   

After service, on VA examination in November 2005, the 
veteran stated that he was exposed to excessive noise from 
the flight line in the Air Force and kitchen noise in the 
Army.  He denied occupational and recreational noise 
exposure.  The audiogram showed pure tone thresholds in 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz as 0, 5, 
15, 25 and 25 in the left ear.  The score on the Maryland CNC 
word list was 100 percent in the left ear.  

Analysis

On the basis of the service treatment records, left ear 
hearing loss under the standard of 38 C.F.R. § 3.385, that 
is, an auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz  of 40 decibels or 
greater; or auditory thresholds for at least three of these 
frequencies of 26 decibels or greater was not shown.  On 
audiological evaluation in November 2001, the only evaluation 
that included word recognition performance, the results for 
the left ear were mixed with scores of 100 percent and 92 
percent at different decibel levels.  Also, it is unclear 
whether the word recognition tests were conducted using the 
Maryland CNC Test.  Under 38 C.F.R. § 3.385, the criteria for 
hearing loss includes a Maryland CNC Test score less than 94 
percent.  In light of the conflicting evidence, a single 
abnormal finding and a normal finding on the same evaluation 
alone is not enough to establish service connection.  There 
must be a current disability resulting from any left ear 
hearing loss during service.  Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  

After service, left ear hearing loss was not found on VA 
examination in November 2005 under any of the criteria of 
38 C.F.R. § 3.385, including the speech recognition score, 
using the Maryland CNC Test, which was 100 percent.   

In the absence of proof of left ear hearing loss, there can 
be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Bell's palsy

Factual Background

Service treatment records show the veteran was treated for 
Bell's palsy in December 1989.  The examiner noted the 
veteran had left facial weakness with tingling in the cheek 
and difficulty closing his eye.  The rest of the neurological 
examination was within normal limits.  

After service, there is no evidence of Bell's palsy.  On VA 
neurological examination in December 2005, the examiner noted 
the veteran's face revealed no residual weakness in any of 
the branches of the facial nerve on either side of his face.  
The examiner expressed the opinion that there were no 
residuals of a previous diagnosis of Bell's palsy in December 
1989.  

Analysis

On the basis of the service treatment records, the veteran 
was treated for Bell's palsy in December 1989.  This alone is 
not enough to establish service connection.  There must be a 
current disability resulting from the episode of Bell's palsy 
during service.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

Bell's palsy was not found on VA neurological examination in 
December 2005.

In the absence of proof of current Bell's palsy, there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for Bell's palsy is denied.


REMAND

Service treatment records show that in October 1993 the 
veteran complained of fatigue in March 1991, while serving in 
Southwest Asia, and afterwards into 1992.    On physical 
examination in April 1995, the veteran complained of fatigue 
since May 1991 and of memory problems since October 1992.  
The pertinent diagnosis was fatigue.  On separation 
examination, the veteran indicated that he memory loss and 
trouble sleeping.  Memory loss was listed as a diagnosis. 

On VA Gulf War examination in December 2005, the veteran 
complained of chronic fatigue.  The examiner expressed the 
opinion that the veteran had a compilation of symptoms that 
did not constitute a diagnosable disease.  



As the examiner did not specifically address whether fatigue 
or memory loss were included in the multisymptoms, further 
development is required under the duty to assist is required. 
Accordingly, the case is REMANDED for the following actions:

1. Scheduled the veteran for a VA 
examination by a physician to determine 
whether it is at least as likely as not 
that the veteran has chronic fatigue 
syndrome.  The claims folder should be 
made available to the examiner for 
review. 

For the purpose of VA disability 
compensation the diagnosis of 
chronic fatigue syndrome requires: 

(1) New onset of debilitating 
fatigue severe enough to reduce 
daily activity to less than 50 
percent of the usual level for at 
least six  months; 

(2) The exclusion, by history, 
physical examination, and laboratory 
tests, of all other clinical 
conditions that may produce similar 
symptoms; and 

(3) Six or more of the following: 

(i) acute onset of the 
condition, 
(ii) low grade fever, 
(iii) nonexudative pharyngitis,
(iv) palpable or tender 
cervical or axillary lymph 
nodes, 
(v) generalized muscle aches or 
weakness, 
(vi) fatigue lasting 24 hours 
or longer after exercise, 
(vii) headaches (of a type, 
severity, or pattern that is 
different  from headaches in 
the pre-morbid state), 
(viii) migratory joint pains, 
(ix) neuropsychologic symptoms 
(memory loss), or 
(x) sleep disturbance. 

2. After development requested has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnished 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


